     Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 1 of 36. PageID #: 1




                       UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OHIO
_____________________________________
Flutura Simaku                           :
5465 Rutherford Place                    :
Oviedo, FL 32765                         :            #
                                     And :
Aleksander Simaku                        :
5465 Rutherford Place                    :
Oviedo, FL 32765                         :
                             Plaintiffs  :
                                         :
v.                                       :
                                         :
Daniel Villanueva                        :
2608 Country Club Ter.                   :
Rockford, IL 66103                       :
                                    And  :
Riders Distributers, Inc.                :
3100 W Lake St.                          :
Melrose Park, IL 60160                   :
                                    And  :
XX Logistics, Inc.                       :
270 S Atkinson Rd.                       :
Grayslake, IL 60030                      :
                             Defendants :
       Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 2 of 36. PageID #: 2




                                           COMPLAINT

                                             PARTIES

       1.      Plaintiff, Flutura Simaku, is a resident of the State of Florida, residing at the

address listed in the caption of this Complaint.

       2.      Plaintiff, Aleksander Simaku, is a resident of the State of Florida, residing at the

address listed in the caption of this Complaint.

       3.      Upon information and belief, Defendant, Daniel Villanueva, is a resident of the

State of Illinois, residing at the address listed in the caption of this Complaint.

       4.      Defendant, Riders Distributors, Inc., is a corporate entity authorized to conduct

business in the State of Illinois, with a business address listed in the caption of this Complaint.

       5.      Defendant, XX Logistics, Inc., is a corporate entity authorized to conduct business

in the State of Illinois, with a business address listed in the caption of this Complaint.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the parties and subject matter of this Civil Action-

Complaint in that the crash at issue occurred in Riley Township, Ohio. Plaintiffs, Flutura Simaku

and Aleksander Simaku, are citizens of Florida and the Defendant, Daniel Villanueva, is a citizen

of Illinois, and the Defendants, Riders Distributors, Inc. and XX Logistics, Inc., upon information

and belief are corporate entities with their principal place of business in Illinois and the amount

in controversy in this case, exclusive of interest and costs, exceeds the sum of $75,000.

       7.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a) (1) and (2) in

that this is a judicial district in which a substantial part of the events or omissions giving rise to

the claims asserted in this Complaint occurred.
       Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 3 of 36. PageID #: 3




                                              FACTS

        8.      On or about February 1, 2020, at or about 9:00 a.m., Plaintiff, Aleksander Simaku,

the operator of a motor vehicle in which Plaintiff Flutura Simaku was a passenger, was traveling

on the Ohio Turnpike in Sandusky, OH.

        9.      Plaintiff Aleksander Simaku pulled over their semi-truck due to mechanical issues.

        10.     At or about the same date and time, Defendant, Daniel Villanueva, was the

operator of a motor vehicle owned by Defendants, Riders Distributers, Inc. and XX Logistics,

Inc.. This vehicle was traveling at or around the aforementioned location of the Plaintiffs’ vehicle.

        11.     At or about the same date and time, Defendants’ vehicle was involved in a collision

with Plaintiffs’ vehicle.

        12.     At all times relevant hereto, Defendant, Daniel Villanueva, was operating the

aforesaid Defendants, Riders Distributors, Inc. and XX Logistics, Inc.’s vehicle as an agent,

servant and/or employee, acting within the scope of their agency.

        13.     The aforesaid motor vehicle collision was the result of Defendants, negligently,

recklessly and/or carelessly, operating his/her vehicle in such a manner so as to rear-end Plaintiffs’

vehicle.

        14.     The aforesaid motor vehicle collision was a direct result of the negligence,

recklessness and/or carelessness of the Defendants and not the result of any action or failure to

act by the Plaintiff.

        15.     As a result of the collision, Plaintiff suffered severe and permanent injuries, as are

more fully set forth below.
       Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 4 of 36. PageID #: 4




                                           COUNT I
                               Flutura Simaku v. Daniel Villanueva
                                           Negligence

        16.     Plaintiff Flutura Simaku incorporates the foregoing paragraphs of this Complaint

as if set forth fully at length herein.

        17.     The negligence, carelessness, recklessness, and actual malice of Defendant Daniel

Villanueva, which was the direct cause of the aforesaid motor vehicle collision and the resultant

injuries sustained by the Plaintiff, consisted of but are not limited to the following:

                 a. Rear-ending the vehicle in which the Plaintiff was a passenger, while

                     vehicle was parked on the shoulder of the road;

                 b. Striking the guardrail behind Plaintiff, and then colliding with Plaintiff’s

                     vehicle due to fatigue, as substantiated by the police report.

                 c. Driving while being incapable of safely driving his tractor trailer at the time

                     of the collision.

                 d. Driving a large tractor-trailer while tired or fatigued all while understanding

                     the immediate and probable danger this imposes to others on the road;

                 e. Continuing to drive on the road while knowing he is too fatigued to drive;

                 f. Failing to pull over when he realized he was too fatigued to drive;

                 g. Driving while understanding he had a medical or other physical condition

                     which may suddenly render him incapable of safely driving a tractor-trailer.

                 h. Failing to maintain proper distance between vehicles;

                 i. Operating said vehicle in a negligent, careless reckless, and actually

                     malicious manner so as to rear-end the vehicle in which the Plaintiff was a

                     passenger, without regard for the rights or safety of Plaintiffs or others;
Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 5 of 36. PageID #: 5




       j. Failing to have said vehicle under proper and adequate control;

       k. Operating said vehicle at a dangerous and excessive rate of speed under the

          circumstances;

       l. Violation of the assured clear distance rule;

       m. Failure to keep a proper lookout;

       n. Failure to apply brakes earlier to stop the vehicle without rear-ending the

          vehicle in which the Plaintiff was a passenger in;

       o. Being inattentive to his duties as an operator of a motor vehicle;

       p. Disregarding traffic lanes, patterns, and other devices;

       q. Driving at a high rate of speed which was high and dangerous for

          conditions;

       r. Failing to remain continually alert while operating said vehicle;

       s. Failing to perceive the highly apparent danger to others which the actions

          and/or inactions posed;

       t. Failing to give Plaintiffs meaningful warning signs concerning the

          impending collision;

       u. Failing to exercise ordinary care to avoid a collision;

       v. Failing to be highly vigilant and maintain sufficient control of said vehicle

          and to bring it to a stop on the shortest possible notice;

       w. Operating said vehicle with disregard for the rights of Plaintiff, even though

          he was aware or should have been aware of the presence of Plaintiff and the

          threat of harm posed to her
       Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 6 of 36. PageID #: 6




                x. Continuing to operate the vehicle in a direction towards the Plaintiff’s

                    vehicle when he/she saw, or in the exercise of reasonable diligence, should

                    have seen, that further operation in that direction would result in a collision;

                y. Failing to operate said vehicle in compliance with the applicable laws and

                    ordinances of the State of Ohio, pertaining to the operation and control of

                    motor vehicles; and

                z. Being otherwise careless, negligent, reckless and actually malicious under

                    the circumstances.

       18.     As a direct and consequential result of the negligent, careless, reckless, and

actually malicious conduct of the Defendant, described above, the Plaintiff suffered various

serious and permanent personal injuries, serious impairment of bodily function and/or permanent

serious disfigurement and/or aggravation of pre-existing conditions, including, but not limited to,

her back and shoulders. Specifically, including, but not limited to a disc bulge with annular tearing

at the L3-4 disc level, a disc herniation with annular tearing at the L4-5 disc level and a disc

herniation at the L5-S1 disc level. Flutura also sustained a fracture to her humerus, as well as

tearing of the supraspinatus tendon and her superior labrum. Due to these left shoulder injuries,

surgical repairs were made, all to Plaintiff’s great loss and detriment.

       19.       As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       20.      As an additional result of the negligent, careless, reckless, and actually malicious

conduct of Defendant, Plaintiff suffered emotional injuries.
       Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 7 of 36. PageID #: 7




        21.      As a further result of Plaintiff’s injuries, she has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

        22.      As a direct result of the negligent, careless, reckless, and actually malicious

conduct of the Defendant, Plaintiff suffered damage to her personal property, including his/her

motor vehicle, which Plaintiff was operating at the time of the aforesaid motor vehicle collision,

including but not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

        23.      Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff

has also incurred or will incur medical, rehabilitative and other related expenses in an amount

equal to and/or in excess of any basic personal injury protection benefits, for which she makes a

claim for payment in the present action.

        WHEREFORE, Plaintiff, Flutura Simaku, prays for judgment in Plaintiffs’ favor and

against Defendant, Daniel Villanueva, in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs, in addition to punitive damages and other relief this court

deems necessary.

                                          COUNT II
                             Aleksander Simaku v. Daniel Villanueva
                                          Negligence

        24.      Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        25.      The negligence, carelessness, recklessness, and actual malice of the Defendant,

which was the direct cause of the aforesaid motor vehicle collision and the resultant injuries

sustained by the Plaintiff, consisted of but are not limited to the following:
Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 8 of 36. PageID #: 8




      a. Rear-ending the vehicle in which the Plaintiff was a passenger, while vehicle

         was parked on the shoulder of the road;

      b. Striking the guardrail behind Plaintiff, and then colliding with Plaintiff’s

         vehicle due to fatigue, as substantiated by the police report.

      c. Driving while being incapable of safely driving his tractor trailer at the time

         of the collision.

      d. Driving a large tractor-trailer while tired or fatigued all while understanding

         the immediate and probable danger this imposes to others on the road;

      e. Continuing to drive on the road while knowing he is too fatigued to drive;

      f. Failing to pull over when he realized he was too fatigued to drive;

      g. Driving while understanding he had a medical or other physical condition

         which may suddenly render him incapable of safely driving a tractor-trailer.

      h. Failing to maintain proper distance between vehicles;

      i. Operating said vehicle in a negligent, careless reckless, and actually

         malicious manner so as to rear-end the vehicle in which the Plaintiff was a

         passenger, without regard for the rights or safety of Plaintiffs or others;

      j. Failing to have said vehicle under proper and adequate control;

      k. Operating said vehicle at a dangerous and excessive rate of speed under the

         circumstances;

      l. Violation of the assured clear distance rule;

      m. Failure to keep a proper lookout;

      n. Failure to apply brakes earlier to stop the vehicle without rear-ending the

         vehicle in which the Plaintiff was a passenger in;
Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 9 of 36. PageID #: 9




      o. Being inattentive to his duties as an operator of a motor vehicle;

      p. Disregarding traffic lanes, patterns, and other devices;

      q. Driving at a high rate of speed which was high and dangerous for conditions;

      r. Failing to remain continually alert while operating said vehicle;

      s. Failing to perceive the highly apparent danger to others which the actions

         and/or inactions posed;

      t. Failing to give Plaintiffs meaningful warning signs concerning the impending

         collision;

      u. Failing to exercise ordinary care to avoid a collision;

      v. Failing to be highly vigilant and maintain sufficient control of said vehicle

         and to bring it to a stop on the shortest possible notice;

      w. Operating said vehicle with disregard for the rights of Plaintiff, even though

         he was aware or should have been aware of the presence of Plaintiff and the

         threat of harm posed to him

      x. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle

         when he/she saw, or in the exercise of reasonable diligence, should have

         seen, that further operation in that direction would result in a collision;

      y. Failing to operate said vehicle in compliance with the applicable laws and

         ordinances of the State of Ohio, pertaining to the operation and control of

         motor vehicles; and

      z. Being otherwise careless, negligent, reckless and actually malicious under the

         circumstances.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 10 of 36. PageID #: 10




       26.       As a direct and consequential result of the negligent, careless, reckless, and

actually malicious conduct of the Defendant, described above, the Plaintiff suffered various

serious and permanent personal injuries, serious impairment of bodily function and/or permanent

serious disfigurement and/or aggravation of pre-existing conditions, including, but not limited to,

his back, shoulders and both knees. Specifically, including, but not limited to disc bulge with

annular tearing at the L3-4, disc herniation with annular tearing at L4-5 and disc bulging with

herniation at L5-S1, all to Plaintiff’s great loss and detriment.

       27.        As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       28.       As an additional result of the negligent, careless, reckless, and actually malicious

conduct of Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries

suffered.

       29.       As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

       30.       As a direct result of the negligent, careless, reckless, and actually malicious

conduct of the Defendant, Plaintiff suffered damage to his personal property, all to Plaintiff’s

great loss and detriment.

       31.       Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff

has also incurred or will incur medical, rehabilitative and other related expenses in an amount
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 11 of 36. PageID #: 11




equal to and/or in excess of any basic personal injury protection benefits for which he makes a

claim for payment in the present action.

        WHEREFORE, Plaintiff, Aleksander Simaku, prays for judgment in Plaintiff’s favor and

against Defendant, Daniel Villanueva, in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs, punitive damages, and other relief this court deems necessary.

                                           COUNT III
                            Flutura Simaku v. Riders Distributors, Inc.
                                      Negligent Entrustment

        32.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        33.     The carelessness, negligence, recklessness, and actually malicious conduct of the

Defendant, Riders Distributors, Inc., which was the proximate cause of the aforesaid motor

vehicle collision and the resultant injuries sustained by the Plaintiff, consisted of but are not

limited to the following:

                a. Permitting or directing Defendant Villanueva to drive a tractor-trailer while

                    knowing he had a medical or other physical condition which may suddenly

                    render him incapable of safely driving a tractor-trailer;

                b. Permitting or directing Defendant Villanueva to drive a tractor-trailer while

                    failing to properly identify a medical or other physical condition which renders

                    him incapable of safely driving a tractor-trailer;

                c. Failing to ensure that only medically qualified drivers are operating

                    commercial motor vehicles in interstate commerce as required by the Code of

                    Federal Regulations. 49 CFR § 391.41;
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 12 of 36. PageID #: 12




               d. Requiring or permitting Defendant Villanueva to operate a commercial motor

                   vehicle, while the driver’s ability or alertness is so impaired, or so likely to

                   become impaired, through fatigue, illness, or any other cause as to make it

                   unsafe for him to begin or continue to operate the commercial motor vehicle

                   in violation of the Code of Federal Regulations. 49 CFR § 392.3.

               e. Permitting Defendant, Daniel Villanueva, to operate the motor vehicle without

                   first ascertaining whether or not he was capable of properly operating said

                   vehicle;

               f. Permitting Defendant, Daniel Villanueva, to operate the motor vehicle when

                   Defendant, Riders Distributors, Inc.., knew, or in the exercise of due care and

                   diligence, should have known that Defendant, Daniel Villanueva, was capable

                   of committing the acts of negligence set forth above;

               g. Failing to warn those persons, including the Plaintiff, that Defendant, Riders

                   Distributors, Inc., knew, or in the existence of due care and diligence should

                   have known, that the Plaintiff would be exposed to Defendant, Daniel

                   Villanueva’s negligent operation of the motor vehicle; and

               h. Otherwise negligently entrusting said vehicle to said individual Defendant,

                   Daniel Villanueva.

       34.     As a direct and consequential result of the careless, negligent, reckless, and

actually malicious conduct of the defendant, described above, the Plaintiff suffered various

serious and permanent personal injuries, serious impairment of bodily function and/or permanent

serious disfigurement and/or aggravation of pre-existing conditions, including, but not limited to,

her back and shoulders. Specifically, including, but not limited to a disc bulge with annular tearing
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 13 of 36. PageID #: 13




at the L3-4 disc level, a disc herniation with annular tearing at the L4-5 disc level and a disc

herniation at the L5-S1 disc level. Flutura also sustained a fractured to her Humerus, as well as

tearing of the supraspinatus tendon and her superior labrum. Due to these left shoulder injuries,

surgical repairs were made, all to Plaintiff’s great loss and detriment.

       35.        As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       36.       As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       37.       As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

       38.       Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff

has also incurred or will incur medical, rehabilitative and other related expenses in an amount

equal to and/or in excess of any basic personal injury protection benefits for which he makes a

claim for payment in the present action.

       WHEREFORE, Plaintiff, Flutura Simaku, prays for judgment in plaintiff’s favor and

against Defendant, Riders Distributors, Inc., in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs, punitive damages, and other relief this court deems necessary.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 14 of 36. PageID #: 14




                                          COUNT IV
                          Aleksander Simaku v. Riders Distributors, Inc.
                                     Negligent Entrustment

        39.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        40.     The carelessness, negligence, recklessness, and actual malice of the Defendant,

Riders Distributors, Inc., which was the proximate cause of the aforesaid motor vehicle collision

and the resultant injuries sustained by the Plaintiff, consisted of but are not limited to the

following:

                a. Permitting or directing Defendant Villanueva to drive a tractor-trailer while

                    knowing he had a medical or other physical condition which may suddenly

                    render him incapable of safely driving a tractor-trailer;

                b. Permitting or directing Defendant Villanueva to drive a tractor-trailer while

                    failing to properly identify a medical or other physical condition which renders

                    him incapable of safely driving a tractor-trailer;

                c. Failing to ensure that only medically qualified drivers are operating

                    commercial motor vehicles in interstate commerce as required by the Code of

                    Federal Regulations. 49 CFR § 391.41;

                d. Requiring or permitting Defendant Villanueva to operate a commercial motor

                    vehicle, while the driver’s ability or alertness is so impaired, or so likely to

                    become impaired, through fatigue, illness, or any other cause as to make it

                    unsafe for him to begin or continue to operate the commercial motor vehicle

                    in violation of the Code of Federal Regulations. 49 CFR § 392.3.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 15 of 36. PageID #: 15




               e. Permitting Defendant, Daniel Villanueva, to operate the motor vehicle without

                   first ascertaining whether or not he was capable of properly operating said

                   vehicle;

               f. Permitting Defendant, Daniel Villanueva, to operate the motor vehicle when

                   Defendant, Riders Distributors, Inc.., knew, or in the exercise of due care and

                   diligence, should have known that Defendant, Daniel Villanueva, was capable

                   of committing the acts of negligence set forth above;

               g. Failing to warn those persons, including the Plaintiff, that Defendant, Riders

                   Distributors, Inc., knew, or in the existence of due care and diligence should

                   have known, that the Plaintiff would be exposed to Defendant, Daniel

                   Villanueva’s negligent operation of the motor vehicle; and

               h. Otherwise negligently entrusting said vehicle to said individual Defendant,

                   Daniel Villanueva.

       41.     As a direct and consequential result of the careless, negligent, reckless, and

actually malicious conduct of the defendant, described above, the Plaintiff suffered various

serious and permanent personal injuries, serious impairment of bodily function and/or permanent

serious disfigurement and/or aggravation of pre-existing conditions, including, but not limited to,

his back, shoulders and both knees. Specifically, including, but not limited to disc bulge with

annular tearing at the L3-4, disc herniation with annular tearing at L4-5 and disc bulging with

herniation at L5-S1, all to Plaintiff’s great loss and detriment.

       42.       As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 16 of 36. PageID #: 16




in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

        43.      As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

        44.      As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

        45.      Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff

has also incurred or will incur medical, rehabilitative and other related expenses in an amount

equal to and/or in excess of any basic personal injury protection benefits, for which he makes a

claim for payment in the present action.

        WHEREFORE, Plaintiff, Aleksander Simaku, prays for judgment in plaintiff’s favor and

against Defendant, Riders Distributors, Inc., in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs, punitive damages, and other relief this court deems necessary.

                                          COUNT V
                           Flutura Simaku v. Riders Distributors, Inc.
                                     Respondeat Superior

        46.      Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        47.      The carelessness, negligence, recklessness and actual malice of the Defendant,

Riders Distributors, Inc., itself and by and through its agent, servant and/or employee, Defendant,

Daniel Villanueva, acting at all times relevant hereto within the scope of its agency, which was

the direct and proximate cause of the aforesaid motor vehicle collision and the resultant injuries

sustained by the plaintiffs, consisted of but are not limited to the following:
Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 17 of 36. PageID #: 17




       a. Rear-ending the vehicle in which the Plaintiff was a passenger, while vehicle

          was parked on the shoulder of the road;

       b. Striking the guardrail behind Plaintiff, and then colliding with Plaintiff’s

          vehicle due to fatigue, as substantiated by the police report.

       c. Driving while being incapable of safely driving his tractor trailer at the time

          of the collision.

       d. Driving a large tractor-trailer while tired or fatigued all while understanding

          the immediate and probable danger this imposes to others on the road;

       e. Continuing to drive on the road while knowing he is too fatigued to drive;

       f. Failing to pull over when he realized he was too fatigued to drive;

       g. Driving while understanding he had a medical or other physical condition

          which may suddenly render him incapable of safely driving a tractor-trailer.

       h. Failing to maintain proper distance between vehicles;

       i. Operating said vehicle in a negligent, careless reckless, and actually

          malicious manner so as to rear-end the vehicle in which the Plaintiff was a

          passenger, without regard for the rights or safety of Plaintiffs or others;

       j. Failing to have said vehicle under proper and adequate control;

       k. Operating said vehicle at a dangerous and excessive rate of speed under the

          circumstances;

       l. Violation of the assured clear distance rule;

       m. Failure to keep a proper lookout;

       n. Failure to apply brakes earlier to stop the vehicle without rear-ending the

          vehicle in which the Plaintiff was a passenger in;
Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 18 of 36. PageID #: 18




       o. Being inattentive to his duties as an operator of a motor vehicle;

       p. Disregarding traffic lanes, patterns, and other devices;

       q. Driving at a high rate of speed which was high and dangerous for conditions;

       r. Failing to remain continually alert while operating said vehicle;

       s. Failing to perceive the highly apparent danger to others which the actions

          and/or inactions posed;

       t. Failing to give Plaintiffs meaningful warning signs concerning the impending

          collision;

       u. Failing to exercise ordinary care to avoid a collision;

       v. Failing to be highly vigilant and maintain sufficient control of said vehicle

          and to bring it to a stop on the shortest possible notice;

       w. Operating said vehicle with disregard for the rights of Plaintiff, even though

          he was aware or should have been aware of the presence of Plaintiff and the

          threat of harm posed to him

       x. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle

          when he/she saw, or in the exercise of reasonable diligence, should have

          seen, that further operation in that direction would result in a collision;

       y. Failing to operate said vehicle in compliance with the applicable laws and

          ordinances of the State of Ohio, pertaining to the operation and control of

          motor vehicles; and

       z. Being otherwise careless, negligent, reckless and actually malicious under the

          circumstances.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 19 of 36. PageID #: 19




       48.       As a direct and consequential result of the negligent, careless, reckless, and

actually malicious conduct of the Defendant, described above, the Plaintiff suffered various

serious and permanent personal injuries, serious impairment of bodily function and/or permanent

serious disfigurement and/or aggravation of pre-existing conditions, including, but not limited to,

her back and shoulders. Specifically, including, but not limited to a disc bulge with annular tearing

at the L3-4 disc level, a disc herniation with annular tearing at the L4-5 disc level and a disc

herniation at the L5-S1 disc level. Flutura also sustained a fractured to her Humerus, as well as

tearing of the supraspinatus tendon and her superior labrum. Due to these left shoulder injuries,

surgical repairs were made, all to Plaintiff’s great loss and detriment.

       49.        As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       50.       As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       51.       As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

       52.       As a direct result of the negligent, careless, and/or reckless conduct of the

Defendant, plaintiff suffered damage to his personal property, including his/her motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but

not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 20 of 36. PageID #: 20




        53.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff

has also incurred or will incur medical, rehabilitative and other related expenses in an amount

equal to and/or in excess of any basic personal injury protection benefits, for which she makes a

claim for payment in the present action.

        WHEREFORE, Plaintiff, Flutura Simaku, prays for judgment in Plaintiffs’ favor and

against Defendant, Riders Distributors, Inc., in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs, punitive damages, and other relief this court deems necessary.

                                          COUNT VI
                          Aleksander Simaku v. Riders Distributors, Inc.
                                      Respondeat Superior

        54.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        55.     The carelessness, negligence, recklessness and actual malice of the Defendant,

Riders Distributors, Inc., itself and by and through its agent, servant and/or employee, Defendant,

Daniel Villanueva, acting at all times relevant hereto within the scope of its agency, which was

the direct and proximate cause of the aforesaid motor vehicle collision and the resultant injuries

sustained by the plaintiff, consisted of but are not limited to the following:

                a. Rear-ending the vehicle in which the Plaintiff was a passenger, while vehicle

                    was parked on the shoulder of the road;

                b. Striking the guardrail behind Plaintiff, and then colliding with Plaintiff’s

                    vehicle due to fatigue, as substantiated by the police report.

                c. Driving while being incapable of safely driving his tractor trailer at the time

                    of the collision.
Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 21 of 36. PageID #: 21




       d. Driving a large tractor-trailer while tired or fatigued all while understanding

          the immediate and probable danger this imposes to others on the road;

       e. Continuing to drive on the road while knowing he is too fatigued to drive;

       f. Failing to pull over when he realized he was too fatigued to drive;

       g. Driving while understanding he had a medical or other physical condition

          which may suddenly render him incapable of safely driving a tractor-trailer.

       h. Failing to maintain proper distance between vehicles;

       i. Operating said vehicle in a negligent, careless reckless, and actually

          malicious manner so as to rear-end the vehicle in which the Plaintiff was a

          passenger, without regard for the rights or safety of Plaintiffs or others;

       j. Failing to have said vehicle under proper and adequate control;

       k. Operating said vehicle at a dangerous and excessive rate of speed under the

          circumstances;

       l. Violation of the assured clear distance rule;

       m. Failure to keep a proper lookout;

       n. Failure to apply brakes earlier to stop the vehicle without rear-ending the

          vehicle in which the Plaintiff was a passenger in;

       o. Being inattentive to his duties as an operator of a motor vehicle;

       p. Disregarding traffic lanes, patterns, and other devices;

       q. Driving at a high rate of speed which was high and dangerous for conditions;

       r. Failing to remain continually alert while operating said vehicle;

       s. Failing to perceive the highly apparent danger to others which the actions

          and/or inactions posed;
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 22 of 36. PageID #: 22




               t. Failing to give Plaintiffs meaningful warning signs concerning the impending

                   collision;

               u. Failing to exercise ordinary care to avoid a collision;

               v. Failing to be highly vigilant and maintain sufficient control of said vehicle

                   and to bring it to a stop on the shortest possible notice;

               w. Operating said vehicle with disregard for the rights of Plaintiff, even though

                   he was aware or should have been aware of the presence of Plaintiff and the

                   threat of harm posed to him

               x. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle

                   when he/she saw, or in the exercise of reasonable diligence, should have

                   seen, that further operation in that direction would result in a collision;

               y. Failing to operate said vehicle in compliance with the applicable laws and

                   ordinances of the State of Ohio, pertaining to the operation and control of

                   motor vehicles; and

               z. Being otherwise careless, negligent, reckless and actually malicious under the

                   circumstances.

       56.     As a direct and consequential result of the careless, negligent, reckless, and

actually malicious conduct of the Defendant, described above, the Plaintiff suffered various

serious and permanent personal injuries, serious impairment of bodily function and/or permanent

serious disfigurement and/or aggravation of pre-existing conditions, including, but not limited to,

his back, shoulders and both knees. Specifically, including, but not limited to disc bulge with

annular tearing at the L3-4, disc herniation with annular tearing at L4-5 and disc bulging with

herniation at L5-S1, all to Plaintiff’s great loss and detriment.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 23 of 36. PageID #: 23




       57.        As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       58.       As an additional result of the carelessness, negligence, recklessness, and actual

malice of Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries

suffered.

       59.       As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

       60.       As a direct result of the negligent, careless, and/or reckless conduct of the

Defendant, plaintiff suffered damage to his personal property, including his/her motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but

not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       61.       Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an

amount equal to and/or in excess of any basic personal injury protection benefits, for which he

makes a claim for payment in the present action.

       WHEREFORE, Plaintiff, Aleksander Simaku, prays for judgment in Plaintiffs’ favor

and against Defendant, Riders Distributors, Inc., in an amount in excess of Seventy-Five

Thousand ($75,000.00) Dollars, plus all costs, punitive damages, and other relief this court

deems necessary.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 24 of 36. PageID #: 24




                                         COUNT VII
                              Flutura Simaku v. XX Logistics, Inc.
                                    Negligent Entrustment

        62.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        63.     The carelessness, negligence, recklessness and actual malice of the Defendant,

Riders Distributors, Inc., which was the proximate cause of the aforesaid motor vehicle collision

and the resultant injuries sustained by the Plaintiff, consisted of but are not limited to the

following:

                  a. Permitting or directing Defendant Villanueva to drive a tractor-trailer while

                      knowing he had a medical or other physical condition which may suddenly

                      render him incapable of safely driving a tractor-trailer;

                  b. Permitting or directing Defendant Villanueva to drive a tractor-trailer while

                      failing to properly identify a medical or other physical condition which

                      renders him incapable of safely driving a tractor-trailer;

                  c. Failing to ensure that only medically qualified drivers are operating

                      commercial motor vehicles in interstate commerce as required by the Code

                      of Federal Regulations. 49 CFR § 391.41;

                  d. Requiring or permitting Defendant Villanueva to operate a commercial

                      motor vehicle, while the driver’s ability or alertness is so impaired, or so

                      likely to become impaired, through fatigue, illness, or any other cause as to

                      make it unsafe for him to begin or continue to operate the commercial motor

                      vehicle in violation of the Code of Federal Regulations. 49 CFR § 392.3.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 25 of 36. PageID #: 25




                 e. Permitting Defendant, Daniel Villanueva, to operate the motor vehicle

                     without first ascertaining whether or not he was capable of properly

                     operating said vehicle;

                 f. Permitting Defendant, Daniel Villanueva, to operate the motor vehicle when

                     Defendant, Riders Distributors, Inc.., knew, or in the exercise of due care and

                     diligence, should have known that Defendant, Daniel Villanueva, was

                     capable of committing the acts of negligence set forth above;

                 g. Failing to warn those persons, including the Plaintiff, that Defendant, Riders

                     Distributors, Inc., knew, or in the existence of due care and diligence should

                     have known, that the Plaintiff would be exposed to Defendant, Daniel

                     Villanueva’s negligent operation of the motor vehicle; and

                 h. Otherwise negligently entrusting said vehicle to said individual Defendant,

                     Daniel Villanueva.

       64.     As a direct and consequential result of the careless, negligent, reckless, and

actually malicious conduct of the defendant, described above, the Plaintiff suffered various

serious and permanent personal injuries, serious impairment of bodily function and/or permanent

serious disfigurement and/or aggravation of pre-existing conditions, including, but not limited to,

her back and shoulders. Specifically, including, but not limited to a disc bulge with annular tearing

at the L3-4 disc level, a disc herniation with annular tearing at the L4-5 disc level and a disc

herniation at the L5-S1 disc level. Flutura also sustained a fractured to her Humerus, as well as

tearing of the supraspinatus tendon and her superior labrum. Due to these left shoulder injuries,

surgical repairs were made, all to Plaintiff’s great loss and detriment.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 26 of 36. PageID #: 26




        65.       As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

        66.      As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

        67.      As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

        68.      Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff

has also incurred or will incur medical, rehabilitative and other related expenses in an amount

equal to and/or in excess of any basic personal injury protection benefits for which she makes a

claim for payment in the present action.

        WHEREFORE, Plaintiff, Flutura Simaku, prays for judgment in plaintiff’s favor and

against Defendant, XX Logistics, Inc., in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs, punitive damages, and other relief this court deems necessary.

                                         COUNT VIII
                             Aleksander Simaku v. XX Logistics, Inc.
                                     Negligent Entrustment

        69.      Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        70.      The negligence, recklessness and/or carelessness of the Defendant, Riders

Distributors, Inc., which was the proximate cause of the aforesaid motor vehicle collision and the

resultant injuries sustained by the Plaintiff, consisted of but are not limited to the following:
Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 27 of 36. PageID #: 27




         a. Permitting or directing Defendant Villanueva to drive a tractor-trailer while

            knowing he had a medical or other physical condition which may suddenly

            render him incapable of safely driving a tractor-trailer;

         b. Permitting or directing Defendant Villanueva to drive a tractor-trailer while

            failing to properly identify a medical or other physical condition which

            renders him incapable of safely driving a tractor-trailer;

         c. Failing to ensure that only medically qualified drivers are operating

            commercial motor vehicles in interstate commerce as required by the Code

            of Federal Regulations. 49 CFR § 391.41;

         d. Requiring or permitting Defendant Villanueva to operate a commercial

            motor vehicle, while the driver’s ability or alertness is so impaired, or so

            likely to become impaired, through fatigue, illness, or any other cause as to

            make it unsafe for him to begin or continue to operate the commercial motor

            vehicle in violation of the Code of Federal Regulations. 49 CFR § 392.3.

         e. Permitting Defendant, Daniel Villanueva, to operate the motor vehicle

            without first ascertaining whether or not he was capable of properly

            operating said vehicle;

         f. Permitting Defendant, Daniel Villanueva, to operate the motor vehicle when

            Defendant, Riders Distributors, Inc.., knew, or in the exercise of due care and

            diligence, should have known that Defendant, Daniel Villanueva, was

            capable of committing the acts of negligence set forth above;

         g. Failing to warn those persons, including the Plaintiff, that Defendant, Riders

            Distributors, Inc., knew, or in the existence of due care and diligence should
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 28 of 36. PageID #: 28




                        have known, that the Plaintiff would be exposed to Defendant, Daniel

                        Villanueva’s negligent operation of the motor vehicle; and

                   h. Otherwise negligently entrusting said vehicle to said individual Defendant,

                        Daniel Villanueva.

       71.       As a direct and consequential result of the careless, negligent, reckless, and

actually malicious conduct of the defendant, described above, the Plaintiff suffered various

serious and permanent personal injuries, serious impairment of bodily function and/or permanent

serious disfigurement and/or aggravation of pre-existing conditions, including, but not limited to,

his back, shoulders and both knees. Specifically, including, but not limited to disc bulge with

annular tearing at the L3-4, disc herniation with annular tearing at L4-5 and disc bulging with

herniation at L5-S1, all to Plaintiff’s great loss and detriment.

       72.        As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       73.       As an additional result of the carelessness, negligence, recklessness, and actual

malice of Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries

suffered.

       74.       As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

       75.       Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff

has also incurred or will incur medical, rehabilitative and other related expenses in an amount
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 29 of 36. PageID #: 29




equal to and/or in excess of any basic personal injury protection benefits, for which he/she makes

a claim for payment in the present action.

        WHEREFORE, Plaintiff, Aleksander Simaku, prays for judgment in plaintiff’s favor and

against Defendant, XX Logistics, Inc., in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs, punitive damages, and other relief this court deems necessary.

                                         COUNT IX
                              Flutura Simaku v. XX Logistics, Inc.
                                     Respondeat Superior

        76.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        77.     The carelessness, negligence, recklessness and actually maliciousness of the

Defendant, Riders Distributors, Inc., itself and by and through its agent, servant and/or employee,

Defendant, Daniel Villanueva, acting at all times relevant hereto within the scope of it’s agency,

which was the direct and proximate cause of the aforesaid motor vehicle collision and the resultant

injuries sustained by the plaintiffs, consisted of but are not limited to the following:

                a. Rear-ending the vehicle in which the Plaintiff was a passenger, while vehicle

                    was parked on the shoulder of the road;

                b. Striking the guardrail behind Plaintiff, and then colliding with Plaintiff’s

                    vehicle due to fatigue, as substantiated by the police report.

                c. Driving while being incapable of safely driving his tractor trailer at the time

                    of the collision.

                d. Driving a large tractor-trailer while tired or fatigued all while understanding

                    the immediate and probable danger this imposes to others on the road;

                e. Continuing to drive on the road while knowing he is too fatigued to drive;
Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 30 of 36. PageID #: 30




       f. Failing to pull over when he realized he was too fatigued to drive;

       g. Driving while understanding he had a medical or other physical condition

          which may suddenly render him incapable of safely driving a tractor-trailer.

       h. Failing to maintain proper distance between vehicles;

       i. Operating said vehicle in a negligent, careless reckless, and actually

          malicious manner so as to rear-end the vehicle in which the Plaintiff was a

          passenger, without regard for the rights or safety of Plaintiffs or others;

       j. Failing to have said vehicle under proper and adequate control;

       k. Operating said vehicle at a dangerous and excessive rate of speed under the

          circumstances;

       l. Violation of the assured clear distance rule;

       m. Failure to keep a proper lookout;

       n. Failure to apply brakes earlier to stop the vehicle without rear-ending the

          vehicle in which the Plaintiff was a passenger in;

       o. Being inattentive to his duties as an operator of a motor vehicle;

       p. Disregarding traffic lanes, patterns, and other devices;

       q. Driving at a high rate of speed which was high and dangerous for conditions;

       r. Failing to remain continually alert while operating said vehicle;

       s. Failing to perceive the highly apparent danger to others which the actions

          and/or inactions posed;

       t. Failing to give Plaintiffs meaningful warning signs concerning the impending

          collision;

       u. Failing to exercise ordinary care to avoid a collision;
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 31 of 36. PageID #: 31




               v. Failing to be highly vigilant and maintain sufficient control of said vehicle

                   and to bring it to a stop on the shortest possible notice;

               w. Operating said vehicle with disregard for the rights of Plaintiff, even though

                   he was aware or should have been aware of the presence of Plaintiff and the

                   threat of harm posed to him

               x. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle

                   when he/she saw, or in the exercise of reasonable diligence, should have

                   seen, that further operation in that direction would result in a collision;

               y. Failing to operate said vehicle in compliance with the applicable laws and

                   ordinances of the State of Ohio, pertaining to the operation and control of

                   motor vehicles; and

               z. Being otherwise careless, negligent, reckless and actually malicious under the

                   circumstances.

       78.     As a direct and consequential result of the careless, negligent, reckless, and

actually malicious conduct of the Defendant, described above, the Plaintiff suffered various

serious and permanent personal injuries, serious impairment of bodily function and/or permanent

serious disfigurement and/or aggravation of pre-existing conditions, including, but not limited to,

her back and shoulders. Specifically, including, but not limited to a disc bulge with annular tearing

at the L3-4 disc level, a disc herniation with annular tearing at the L4-5 disc level and a disc

herniation at the L5-S1 disc level. Flutura also sustained a fractured to her humerus, as well as

tearing of the supraspinatus tendon and her superior labrum. Due to these left shoulder injuries,

surgical repairs were made, all to Plaintiff’s great loss and detriment.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 32 of 36. PageID #: 32




       79.        As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       80.       As an additional result of the carelessness, negligence, recklessness, and actual

malice of Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries

suffered.

       81.       As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

       82.       As a direct result of the negligent, careless, and/or reckless conduct of the

Defendant, plaintiff suffered damage to his personal property, including his/her motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but

not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       83.       Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff

has also incurred or will incur medical, rehabilitative and other related expenses in an amount

equal to and/or in excess of any basic personal injury protection benefits, for which she makes a

claim for payment in the present action.

       WHEREFORE, Plaintiff, Flutura Simaku, prays for judgment in Plaintiffs’ favor and

against Defendant, XX Logistics, Inc., in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs, punitive damages, and other relief this court deems necessary.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 33 of 36. PageID #: 33




                                         COUNT X
                            Aleksander Simaku v. XX Logistics, Inc.
                                    Respondeat Superior

        84.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        85.     The negligence, recklessness and/or carelessness of the Defendant, Riders

Distributors, Inc., itself and by and through its agent, servant and/or employee, Defendant,

Daniel Villanueva, acting at all times relevant hereto within the scope of it’s agency, which was

the direct and proximate cause of the aforesaid motor vehicle collision and the resultant injuries

sustained by the plaintiffs, consisted of but are not limited to the following:

                a. Rear-ending the vehicle in which the Plaintiff was a passenger, while vehicle

                    was parked on the shoulder of the road;

                b. Striking the guardrail behind Plaintiff, and then colliding with Plaintiff’s

                    vehicle due to fatigue, as substantiated by the police report.

                c. Driving while being incapable of safely driving his tractor trailer at the time

                    of the collision.

                d. Driving a large tractor-trailer while tired or fatigued all while understanding

                    the immediate and probable danger this imposes to others on the road;

                e. Continuing to drive on the road while knowing he is too fatigued to drive;

                f. Failing to pull over when he realized he was too fatigued to drive;

                g. Driving while understanding he had a medical or other physical condition

                    which may suddenly render him incapable of safely driving a tractor-trailer.

                h. Failing to maintain proper distance between vehicles;
Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 34 of 36. PageID #: 34




       i. Operating said vehicle in a negligent, careless reckless, and actually

          malicious manner so as to rear-end the vehicle in which the Plaintiff was a

          passenger, without regard for the rights or safety of Plaintiffs or others;

       j. Failing to have said vehicle under proper and adequate control;

       k. Operating said vehicle at a dangerous and excessive rate of speed under the

          circumstances;

       l. Violation of the assured clear distance rule;

       m. Failure to keep a proper lookout;

       n. Failure to apply brakes earlier to stop the vehicle without rear-ending the

          vehicle in which the Plaintiff was a passenger in;

       o. Being inattentive to his duties as an operator of a motor vehicle;

       p. Disregarding traffic lanes, patterns, and other devices;

       q. Driving at a high rate of speed which was high and dangerous for conditions;

       r. Failing to remain continually alert while operating said vehicle;

       s. Failing to perceive the highly apparent danger to others which the actions

          and/or inactions posed;

       t. Failing to give Plaintiffs meaningful warning signs concerning the impending

          collision;

       u. Failing to exercise ordinary care to avoid a collision;

       v. Failing to be highly vigilant and maintain sufficient control of said vehicle

          and to bring it to a stop on the shortest possible notice;
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 35 of 36. PageID #: 35




               w. Operating said vehicle with disregard for the rights of Plaintiff, even though

                   he was aware or should have been aware of the presence of Plaintiff and the

                   threat of harm posed to him

               x. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle

                   when he/she saw, or in the exercise of reasonable diligence, should have

                   seen, that further operation in that direction would result in a collision;

               y. Failing to operate said vehicle in compliance with the applicable laws and

                   ordinances of the State of Ohio, pertaining to the operation and control of

                   motor vehicles; and

               z. Being otherwise careless, negligent, reckless and actually malicious under the

                   circumstances.

       86.     As a direct and consequential result of the careless, negligent, reckless, and

actually maliciousness of the Defendant, described above, the Plaintiff suffered various serious

and permanent personal injuries, serious impairment of bodily function and/or permanent serious

disfigurement and/or aggravation of pre-existing conditions, including, but not limited to, his

back, shoulders and both knees. Specifically, including, but not limited to disc bulge with annular

tearing at the L3-4, disc herniation with annular tearing at L4-5 and disc bulging with herniation

at L5-S1, all to Plaintiff’s great loss and detriment.

       87.       As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.
      Case: 3:21-cv-00447-JRK Doc #: 1 Filed: 02/26/21 36 of 36. PageID #: 36




       88.       As an additional result of the carelessness, negligence and/or recklessness of

Defendant, Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       89.       As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.

       90.       As a direct result of the careless, negligent, reckless, and actually malicious

conduct of the Defendant, plaintiff suffered damage to his personal property, including his/her

motor vehicle, which Plaintiff was operating at the time of the aforesaid motor vehicle collision;

including but not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       91.       Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff

has also incurred or will incur medical, rehabilitative and other related expenses in an amount

equal to and/or in excess of any basic personal injury protection benefits, for which he makes a

claim for payment in the present action.

       WHEREFORE, Plaintiff, Aleksander Simaku, prays for judgment in Plaintiffs’ favor and

against Defendant, XX Logistics, Inc., in an amount in excess of Seventy-Five Thousand

($75,000.00) Dollars, plus all costs, punitive damages, and other relief this court deems necessary.



                                                     Respectfully Submitted,

                                                     SIMON & SIMON, PC

                                         BY:
                                                         Brandon Keller, Esquire
                                                         707 Grant Street; Suite 1200
                                                         Pittsburgh, Pennsylvania 15201
                                                         brandonkeller@gosimon.com
                                                         Ohio Bar No. 99299
                                                         Ph: (412) 360-7258
